Citation Nr: 0606082	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  02-15 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for residuals of a gunshot wound (GSW) to the right forearm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to January 
1946.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in Philadelphia, which relevantly 
denied the veteran's claim of entitlement to an increased 
disability evaluation for residuals of a GSW to the right 
forearm.  In an October 2004 decision, the Board denied the 
claim for an increased disability rating.  

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court), which in an August 2005 order, 
granted a joint motion for remand, vacating the Board's 
October 2004 decision and remanded the case for compliance 
with the terms of the joint motion.  

In September 2005, the Board remanded the case to the RO for 
additional development and readjudication.  The case has been 
returned to the Board for appellate consideration.

The veteran's appeal has been advanced on the Board's docket 
by reason of his advanced age.  See 38 U.S.C.A. 
§ 7107(a)(2)(C) (West 2002); 68 Fed. Reg. 53,682-53,684 
(Sept. 12, 2003) (to be codified at 38 C.F.R. § 20.900(c)).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

In accordance with the joint motion and Court order, the 
September 2005 Board remand directed the RO to provide the 
veteran with an appropriate VA examination.  This examination 
was specifically deemed necessary to identify whether the 
veteran's service-connected right arm was his dominant or 
non-dominant extremity and to identify all of the specific 
muscle group(s) involved in his residuals of a gunshot wound 
to the right forearm.

Although the veteran was afforded a VA orthopedic examination 
in October 2005, and although the examiner specifically 
identified the veteran's right arm as his dominant arm and 
provided range of motion for the elbow, right forearm, wrist 
and hand, the examiner did not adequately identify all of the 
specific muscle group(s) involved, as requested.  As the 
terms of the joint motion and the September 2005 remand 
expressly state that the any muscle or tendon damage involved 
should be adequately described and the muscles identified by 
name, there has not been full compliance with the remand 
directives and a remand is required for compliance with the 
Board's remand.  Stegall v. West, 11 Vet. App 268 (1998).

Accordingly, the matter is hereby REMANDED for the following 
actions:

1.  The RO should forward the veteran's 
claims files to the VA examiner who 
conducted the October 2005 VA orthopedic 
examination.  The physician should be 
requested to review the entire claims 
file, as well as the October 2005 
examination report and identify all of 
the specific muscle group(s) involved in 
the residuals of a GSW to his dominant 
right forearm.  The examiner should 
comment as to whether the disability 
associated with each of the affected 
muscle groups would be considered slight, 
moderate, moderately severe, or severe.  
In this regard, he/she should comment 
concerning the presence or absence of the 
cardinal signs and symptoms of muscle 
disability, including loss of power, 
weakness, lowered threshold of fatigue, 
fatigue pain, impairment of coordination, 
and uncertainty of movement.  

The claims folders, including a copy of 
this remand, must be made available to 
and reviewed by the examiner.  The report 
is to reflect that a review of the claims 
files was made.  A notation to the effect 
that this record review took place should 
be included with the physician's report.  
Any opinion provided should be supported 
by a complete rationale.

2.  If, for any reason, the VA physician 
who conducted the October 2005 
examination is unavailable for any 
reason, or is unable to provide the 
requested information without further 
examination of the veteran, the RO must 
make arrangements for the veteran to be 
afforded a new orthopedic examination to 
determine the nature, extent and severity 
of the residuals of a GSW to the right 
forearm.  Initially, the examiner is 
requested to identify all of the specific 
muscle group(s) involved in his residuals 
of a GSW to the right forearm.  The 
examiner should also specifically 
identify what functional abilities are 
affected.  The examiner should comment as 
to whether the disability associated with 
each of the affected muscle groups would 
be considered slight, moderate, 
moderately severe, or severe.  In this 
regard, he/she should comment concerning 
the presence or absence of the cardinal 
signs and symptoms of muscle disability, 
including loss of power, weakness, 
lowered threshold of fatigue, fatigue 
pain, impairment of coordination, and 
uncertainty of movement.  All indicated 
studies, including X-rays and range of 
motion studies in degrees, should be 
conducted, and all findings should be 
reported in detail.  Tests of joint 
motion against varying resistance should 
be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The examiner should be 
requested to identify any objective 
evidence of pain or functional loss due 
to pain.  The specific functional 
impairment due to pain should be 
identified, and the examiner should be 
requested to assess the extent of any 
pain.  The physician should also express 
an opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during flare- 
ups (if the veteran describes flare-ups), 
and, if feasible, express this in terms 
of additional degrees of limitation of 
motion on repeated use or during flare- 
ups.  If this is not feasible, the 
physician should so state.  

The rationale for all opinions expressed 
should be provided.  The claims folders, 
including a copy of this remand, must be 
made available to and reviewed by the 
examiner.  The report is to reflect that 
a review of the claims files was made.

3.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action deemed necessary and 
readjudicate the issue on appeal, to 
include consideration of the provisions 
of 38 C.F.R. §§ 4.55 and 4.56(a), as well 
as consideration of whether separate 
evaluations are warranted.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and be given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


